Filed 5/7/14 Montgomery v. D’Ottavio CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----



SANDRA GAY MONTGOMERY,                                                                       C073411

                   Plaintiff and Respondent,                                             (Super. Ct. No.
                                                                                         CVDV122584)
         v.

MARK D’OTTAVIO,

                   Defendant and Appellant.




         Sandra Gay Montgomery obtained a domestic violence restraining order against
her brother, Mark D’Ottavio, enjoining him from contacting her or her two adult children.
(Fam. Code, § 6300 et seq.)1 In this judgment roll appeal, Mark2 asks us to reverse the
restraining order because the facts contained in Sandra’s petition do not constitute




1   Undesignated statutory references are to the Family Code.
2 Because the facts involve individuals with the same surname, we refer to the parties
and others by their first names.

                                                             1
“abuse” within the meaning of the Domestic Violence Prevention Act. (§ 6200 et seq.)
But because Sandra also testified at the unreported hearing on her petition, we cannot
conclude the evidence does not support the trial court’s decision to issue the order. We
shall affirm.
                                     BACKGROUND
       Mark has elected to proceed on a clerk’s transcript. (Cal. Rules of Court,
rule 8.122.) As a result, the appellate record does not include a reporter’s transcript of
the hearing that gave rise to the restraining order challenged in this appeal. This is
referred to as a “judgment roll” appeal. (Allen v. Toten (1985) 172 Cal. App. 3d 1079,
1082-1083 (Allen); Krueger v. Bank of America (1983) 145 Cal. App. 3d 204, 207.)3
       In December 2012 Sandra filed a petition requesting a domestic violence
restraining order. According to the request, the most recent abuse had occurred on
December 13, 2012, when Mark (who lives in Colorado) sent e-mails consisting of “[l]ife
threats, mental battering, verbal ass[a]ults on me & my daughter [and] st[al]king” over
the Internet. According to Sandra, the “2nd most recent abuse” occurred two days later,
when her son and husband read the e-mail “threats, harming me, retribution, for what I do
not know. [Mark] is delusional and because I am bipolar and have a panic/disorder he
uses this against me.”
       Attached to the petition were (1) three e-mails sent by Mark to Sandra in February
2009, March 2011, and on December 12, 2012, respectively, each of which was shared
by Sandra with others; (2) an e-mail exchange in June 2009 between Mark and Sharon
Lynch, another of Mark’s sisters, apparently initiated by Mark and then forwarded by



3 Although Sandra has not filed a respondent’s brief and we may accept as true the facts
stated in Mark’s opening brief (Smith v. Smith (2012) 208 Cal. App. 4th 1074, 1077-1078;
Cal. Rules of Court, rule 8.220(a)(2)), Mark still bears the “ ‘affirmative burden to show
error whether or not the respondent’s brief has been filed,’ ” and we “ ‘examine the
record and reverse only if prejudicial error is found’ ” (Smith, at p. 1078).

                                              2
Sharon to various other individuals, including Sandra; and (3) several e-mails exchanged
on December 13, 2012, between Sandra’s adult daughter Bobbie and Mark, apparently
initiated by Bobbie.
       The e-mails to Sandra do not contain what could reasonably be construed as
threats of physical violence against or future harassment of her or her children.4 Rather,
they are rife with fierce criticism of her and contempt for her parenting, past deeds, and
life choices.5 Mark’s e-mails to Sandra and Bobbie—while far from overflowing with
familial pleasantries—likewise contain nothing that could be construed as a threat of
physical violence or future harassment. The trial court declined to issue a temporary
restraining order on the ground Sandra failed to show reasonable proof of a past act or
acts of abuse.
       In his response to Sandra’s petition, Mark asserted: “This action is without merit.
It is simply an attempt to be punitive and to exploit the court[’]s time, resources and good
will. There are no threats (documented or otherwise) being made towards [Sandra] nor



4 Mark did write in February 2009 that, as to one of Sandra’s brothers, “the only
business I want to conduct with Jack [is] to hand him the most savage beating that idiot
has ever sustained.”
5  For example, Mark writes: “Once again you demonstrate by virtue of your actions you
have zero boundaries, have not a modicum of common sense and will do and say
ANYTHING TO MAKE YOURSELF look like some sort of victim. Yeah, poisoning
the balance of the family against me is typical of your deeply flawed reasoning. [¶] You
should be ashamed of yourself and understand all the Ill will you continue to spew will
come back on you 100 fold. [¶] All [sic] long as you continue to make these deeply
flawed, self serving and borderline decisions along with all your lies you’ll never get past
the label of whackadoo” and “. . . I do not have ANY desire to be part of your or your
brothers [sic] existence. You’ve lied to me, demonstrated dozens and dozens of times
you cannot be trusted with anything related to me or my family’s well-being much less
the most casual facts surrounding my family as its [sic] clear all of you are certainly not
deserving of our devotion, loyalty nor attention. This is the fact because of your
collective poor decisions as alleged adults, disastrous parenting choices and your
collective mismanagement of your family of origin liabilities.”

                                             3
her adult children. The original transcript provided (which I haven’t received by the
court) represent dialogue between [Sandra’s] adult child and myself describing her
mother’s erratic behavior and poor personal choices. I live nearly 1,200 miles away from
[Sandra] in the state of Colorado and haven’t physically spoken to her in approximately
10 years. The last time I contacted [Sandra] directly was approximately 4 years ago and
that was via email. . . . [Sandra] suffers from well documented mental illness and uses all
resources (justified or not) to harass me and loved ones in our family. Please instruct
[Sandra] to cease and desist from engaging in such egregious behavior. This is a perfect
example of a spurned loved one trying to retain relevancy in a family’s unfortunate
dysfunction.” (Paragraph breaks omitted.)
       Following the unreported hearing on Sandra’s petition, at which she alone
appeared, was sworn in, and testified, the court granted the petition and ordered that
Mark not contact, harass, threaten, or strike Sandra.
                                      DISCUSSION
I.     Standards Applicable to this Appeal
       On appeal, we must presume the trial court’s judgment or order is correct.
(Boyle v. CertainTeed Corp. (2006) 137 Cal. App. 4th 645, 649-650.) Error is never
presumed; rather, we adopt all inferences in favor of the judgment or order appealed
from, unless the record expressly contradicts them. (Brewer v. Simpson (1960) 53 Cal. 2d
567, 583; Rossiter v. Benoit (1979) 88 Cal. App. 3d 706, 712.)
       It is the burden of the party challenging an order on appeal to provide an adequate
record to assess error. (Ketchum v. Moses (2001) 24 Cal. 4th 1122, 1140-1141.) An
appellant must present an analysis of the facts and legal authority on each point made,
and also must support the arguments with appropriate citations to the material facts in the
record. If he fails to do so, the argument is forfeited. (County of Solano v. Vallejo
Redevelopment Agency (1999) 75 Cal. App. 4th 1262, 1274; Duarte v. Chino Community
Hospital (1999) 72 Cal. App. 4th 849, 856.)

                                             4
       Because Mark has chosen to appeal “on the judgment roll” (Allen, supra,
172 Cal.App.3d at pp. 1082-1083), we “ ‘must conclusively presume that the evidence is
ample to sustain the [trial court’s] findings.’ ” (Ehrler v. Ehrler (1981) 126 Cal. App. 3d
147, 154 (Ehrler).) Our review is limited to determining whether any error “appears on
the face of the record.” (National Secretarial Service, Inc. v. Froehlich (1989)
210 Cal. App. 3d 510, 521; see Cal. Rules of Court, rule 8.163.)

II.    Mark Failed to Show the Trial Court Abused its Discretion in Issuing a
       Restraining Order

       We review the trial court’s issuance of a protective order under the Domestic
Violence Protection Act (DVPA; § 6200 et seq.) for abuse of discretion. (S.M. v. E.P.
(2010) 184 Cal. App. 4th 1249, 1264 (S.M.).) Under the DVPA, the trial court may issue a
restraining order “for the purpose of preventing a recurrence of domestic violence and
ensuring a period of separation of the persons involved, if . . . an affidavit and any
additional information provided to the court pursuant to Section 6306, shows, to the
satisfaction of the court, reasonable proof of a past act or acts of abuse.” (§ 6300.)6 The
DVPA defines abuse as “ ‘any of the following: [¶] (a) Intentionally or recklessly to
cause or attempt to cause bodily injury[;] [¶] (b) Sexual assault[;] [¶] (c) To place a
person in reasonable apprehension of imminent serious bodily injury to that person or to
another[;] [¶] (d) To engage in any behavior that has been or could be enjoined pursuant
to Section 6320.’ (§ 6203.) The behaviors outlined in section 6320 include ‘molesting,
attacking, striking, stalking, threatening, sexually assaulting, battering, harassing,
telephoning, including, but not limited to, annoying telephone calls as described in
Section 653m of the Penal Code, destroying personal property, contacting, either directly



6 The DVPA defines domestic violence as abuse perpetrated against a number of
persons, including any person “related by consanguinity or affinity within the second
degree.” (§ 6211, subd. (f).)

                                              5
or indirectly, by mail or otherwise, coming within a specified distance of, or disturbing
the peace of the other party, and, in the discretion of the court, on a showing of good
cause, of other named family or household members.’ (§ 6320, subd. (a).)” (S.M., supra,
184 Cal.App.4th at p. 1264.)
       To constitute abuse under the DVPA, conduct “ ‘need not be actual infliction of
physical injury or assault.’ [Citation.] To the contrary, section 6320 lists several types of
nonviolent conduct that may constitute abuse within the meaning of the DVPA . . . .”
(In re Marriage of Nadkarni (2009) 173 Cal. App. 4th 1483, 1496 (Nadkarni).) This
includes “ ‘disturbing the peace of the other party,’ ” which the court in Nadkarni
explained “may be properly understood as conduct that destroys the mental or emotional
calm of the other party.” (Id. at p. 1497.) In Nadkarni, the wife made a facially
sufficient showing of abuse within the meaning of the DVPA by alleging her former
husband had destroyed her mental or emotional calm by “accessing, reading, and publicly
disclosing the content of [her] confidential e-mails.” (Nadkarni, at pp. 1498-1499.)
       Thus, the trial court here could properly issue a DVPA restraining order in this
case if it found reasonable proof of Mark’s nonviolent “conduct,” including disturbing
Sandra’s peace; overt threats of physical violence were not necessary. (See Nadkarni,
supra, 173 Cal.App.4th at pp. 1498-1499.)
       Absent a reporter’s transcript of the hearing at which Sandra testified, we cannot
entertain Mark’s contention the trial court abused its discretion in granting her request for
a restraining order. Instead, we presume official duties have been regularly performed
(Evid. Code, § 664), and this presumption applies to the actions of trial judges
(People v. Duran (2002) 97 Cal. App. 4th 1448, 1461-1462, fn. 5; Olivia v. Suglio (1956)
139 Cal. App. 2d 7, 9 [“If the invalidity does not appear on the face of the record, it will be
presumed that what ought to have been done was not only done but rightly done”]).
Rather, we presume on this silent record that the trial court properly exercised its
discretion by correctly applying the law and giving due consideration to the evidence

                                              6
before it, including both the written submissions by the parties and the testimony Sandra
gave at the hearing (see Olivia, supra, at p. 9), and that the evidence was sufficient to
justify issuing the order (Ehrler, supra, 126 Cal.App.3d at p. 154).
                                      DISPOSITION
       The order is affirmed.



                                                             RAYE              , P. J.



We concur:



         BLEASE             , J.



         HOCH               , J.




                                              7